532


i
I            OFFICE    OF THE ATTORNEY GENERAL            OF TEXAS
                                 AUSTIN
    OROVERSELLERS
    ATTORNEY
           OENBRAL




      iionorable    Vi. P.   Iierme, Jr.
      county Auditor
      Wailer County
      fieapatead, Texas




                                                           l a llto o o u nty
                                                         1 sh 6r lfr not
                                                          to o QmR ller io no n
                                                         leotions;  and where
                                                         nt made out of oourt,
                                                        rt reoorde would not
                                                           amount oolleot#L


                                               ent eommunioation in which
                                               z Department on certain
                                                a8 r0liow8:

                                 Attorney of Walhr  County authorized
                                 retain lc$ of amount oolleoted by
                                t mda aster the filing of but before
                                 of euita    o~behalf    of Wailer   County
                                en to ro@f     and bridges in said county?

                        aid county Attorney is ao authorized, should
                    he withhold his ooaaieeion or gay same to oounty
                    together with rest of money collected end raoeive
                    his commiseion back?

               3.   If tne County Attorney should retain or be gafd
                    10% of the amount SO oolleoted, then ehould the
                    dleriff colleot or be paid 5$ of the mount, as
                                                                            ..
                                                                                  533

donorable        X.   1.   il%rmv, Jr.,   yeG;e 2



                  in oriminel 0osesY

            4.    Aould  th% Civil Docket show the entire amount
                  oolleoted, including the commission of the County
                  Attorhey, 'or in case he is allowed to retain or
                  withhold his oomheion,    should it just ehow the
                  aotual sun peid into court?

       Xaller County is operating on a f%a baaia in regard to
the oompensation of its county and preoinot offiocars.

            Paragraph 3 of Article 6716,            V%rnon*s Annotated   05.~11
Ytatutes,      providea:

                 "The ownere, operatora, driver8 or bmvore of'
            any vahiol%, objeot  or oontrivanoe over a publie;.
            highway or bridge ahall be jointly and eeverally
            responsible for all damaga& whioh said highway or
            bridge may auetain aa the result of negligent
            driving, operating or aoving ,of auoh vahiole, or
            aa a result of operating ease at a tima SorbLbden
            by eaid road offioiala.   The amount of auoh daaaeaa
            may ,be raoovered in any aotlon at law, by the oounty
            judge for the us8 of the oouuty, and such reoovery
            shall go to the beuetit of the damaged rood. Tho
            oounty ettorney ahall repreeenO  the oounty in auoh
            suit .*

            Artiole 335, Vernon'6         Anaotated Civil Statutea,      pro-
videe:

                 "Whenever a district  or county  attorney has
            oolleoted money for the Stat.6 or fox soy county, he
            shall within thirty days arter reoeiving the same,
            pay it into the traeeury of the Stat% or of the
            oouhty in whioh it belonga,   ufter deduoting there-
            rrom and retaiuing tha oommierions allowed him
            ther%OA by law. L-&oh di8triot or oauntg attornay
            shell be entitlad to ten per oat     commiaeions’on
            the first thoueend dollars oolleoted by him in any
            one 088% for the Stste or oounty fro& my lndivid-
            ual or cxqany, and five p%r cent on tll SUWJ over
            ONB t:ouaahd dollars, to be retained out of the
            ~10Jle.Ywhen colleoted, and he shall also be entitled
                                                         :
                                                               534


iIonorable :i. i;. bl6rM8, Jr.,    pege 3



            to retain the aam oomiaaiona on all aolleo-
            tions mede for the State or for auy county, This
            article shall also apply to money realized for
            the State undsr the eecheet law."

        It being the express duty of the County AttorEcy by
authority of mid Art. 6716, Per. 3, eupra, to regreeant the
oounty in suite   of this nature, we a%4 no remon   why he
should not be entitled to hi4 oomniasionr &a provided ia
said Art.  335,  supre,   This la true whether the money is
oolleoted by settlement of the oaaee or by judgment takm
therein, ae asid statute doee uot specify the mean4 of ool-
leotion. The foregoing enmfera your first @eetion in the
affirmative.    tie her4with enoloee a copy of our Opinion
iio. O-5306 in aupport or this anewer.
            Art. 335,     supra
                         apeoifioally provides that euoh county
Attorney,      after       suoh lPoney; shall "gay it iAt0
                        reOeilkg                           th4
treaerury of the Stats or of the county In shloh it  belongo,
attsr dsduoting thsmfroa and mtaining     the coaaimionr rl-
lowed him thereon by law." (undereooring added.) %4 beii't;ve
the undsrrroored portions of-4eid Article, a4 neit above iho&,
clearly authorize the oounty attorney to withhold his oom-
tllie410n4. This anmere your seoond queetion.

       Art. 335, supra,  doe4 not provide my oolnmiesion for
the Sheriff In oivil ruitr of thi8 nature.    Therefore, the
only ooapensation to which he would be entitled in the uritr
in i;uertion, would be 51s rtatutory fe% for serving prooaaa,
eta., whioh would be collected aa court ooats.

       As we under&and the feat rituation aubaitted by iou,
these oaaea in ,:ueetion were dismi44ed without trial on the
agreement of derrendants to yhy demgerr in euma certain, ata
the oivil docket of the oourt shows, This being 80, the
oourt reoords would not ehow any amount collected, other than
oourt coat4 shown by the rcbebook or said oouxt. An th6
ma%8 were, dieaieeod aud settled out of court, the county
attorney ie authorized to receive the amount of eettleluent,
                                                                                   535


iionorsble H. P. tlerms, Jr.,        Pa&Q r,




and, after  deduct&  therefrom his coamiaaion~s tillowed                    by
lew, pey the balance into the county trooeury.

         2   tlW0t   tiNit the   POlWgOiily, fully     BIIBWBrB    YOU